El Juez Asociado SeSoe De Jesús
emitió la opinión del tribunal.
El ejercicio de la farmacia en esta Isla está reglamentado por la “Ley autorizando la creación de una Junta de Far-macia, determinando la validez de ciertos diplomas de far-macéuticos, y para otros fines,” vigente desde el 19 de mayo ■de 1921 (Leyes de 1921, pág. 135). Con arreglo a la misma todo aspirante al ejercicio de esa profesión deberá presentar un diploma acreditativo de haber cursado los cuatro años de escuela superior en una alta escuela de Puerto Rico o en una institución acreditada igual o análoga de los Estados Unidos o del extranjero a satisfacción de la Junta de Far-macia, debiendo presentar además un diploma de la univer-sidad o colegio de farmacia de donde se hubiera graduado. Prescribe asimismo la sección 11 de la misma ley, según fue enmendada por la núm. 9 aprobada el 12 de mayo de 1927 (Leyes de 1927, pág. 423), que el aspirante deberá aprobar un examen de ciertas materias que especifica, pudiendo la Junta de Farmacia disponer de ese examen en ciertos y ■determinados casos,
No obstante la citada ley de carácter general, la Asam-blea Legislativa de Puerto Rico pasó cuatro leyes especiales, numerada-s 26, 231, 237 y 296, aprobadas todas el 15 de mayo de 1938, en beneficio exclusivo de los demandados apelados, que no son miembros de la Junta de Farmacia, ■ordenando a dicha junta que admita a examen a dichas per-sonas a pesar de que no reúnen los requisitos exigidos por la citada ley general.
Con el propósito de .que por los tribunales se decretase la inconstitucionalidad de dicha legislación, el Colegio de Farmacéuticos de Puerto Rico presentó en la corte inferior una solicitud de sentencia o decreto declaratorio en la que :sustancialmente alegó: Que el Colegio de Farmacéuticos ■de Puerto Rico es una corporación cuasipública creada me-diante la Ley núm. 243 de 1938 (pág. 476) y está debidamente *813autorizado para representar a los farmacéuticos de esta Isla en la acción aquí interpuesta; qne la demandada, Jnnta Insular de Farmacia de Pnerto Eico, es también nna cor-poración creada por la Ley núm. 15 de 19 de mayo de 1921 (pág. 135), con domicilio en la cindad de San Jnan, y se exponen los nombres de sns miembros; qne en virtud de dichas leyes especiales se ordenó a la Jnnta de Farmacia qne admitiese a examen a los demandados Getnlio Echeandía,. Carlos Monclova Franeeschi, J. M. Quiñones, B. E. Eosa y Arqnidemio Franeeschi (a qnienes en lo sucesivo llamaremos “los demandados” para distinguirlos de la codemandada Jnnta Insular de Farmacia, a quien llamaremos “la Junta”); que la Junta Insular de Farmacia de Puerto Eico está por aprobar, existiendo grandes probabilidades de que las apruebe, las solicitudes a examen de los referidos deman-dados .... y los someterá a examen y les concederá licencia para ejercer la profesión de Farmacéutico en Puerto Eico en caso de que aprueben dichos exámenes”; que las cuatro leyes antes aludidas son inconstitucionales porque (a) niegan a las personas residentes en Puerto Eico la igual protección de las leyes; (b) son discriminatorias y conceden privilegios injustificados a “los demandados”; (c) no son uniformes y no se aplican igualmente a otras personas en posición similar a los referidos demandados, colocando a estos últi-mos en una posición superior a otras personas similarmente situadas y colocándolos también en posición superior y pri-vilegiada en relación con los farmacéuticos de Puerto Eico debidamente autorizados para ejercer su profesión bajo la ley general de farmacia; (d) porque la citada legislación priva de su propiedad sin el debido proceso de ley a los farmacéuticos de Puerto Eico ya autorizados para ejercer su profesión bajo la ley general de farmacia; y (e) porque dicha legislación constituye “una invasión y usurpación de parte de la legislatura de Puerto Eico de los derechos, prerrogativas y poderes discrecionales de la Junta Insular *814de Farmacia de Puerto Rico.” Alega además la solicitud que “existe una controversia real y efectiva entre la parte demandante y los demandados en relación con los hechos alegados en esta demanda y en relación con las cuestiones de derecho levantadas en esta solicitud de sentencia declarato-ria.” Termina la solicitud con súplica de que se declare inconstitucional la legislación en controversia con todas sus consecuencias legales y se condene a todos los demandados, incluyendo la junta, al pago de las costas y honorarios de ahogado. Los demandados excepcionaron la demanda y al ser desestimadas las excepciones previas, contestaron todos con excepción de la junta, anotándose su rebeldía, así como la de Arquidemio Franceschi, que no compareció. Sometido el caso por las alegaciones de la demanda y las distintas contestaciones, según se estipuló al efecto, se dictó senten-cia decretando que dichas cuatro leyes “no infringen las disposiciones del primer párrafo del artículo 2 del Acta Orgánica de Puerto Rico.”
Apeló el Colegio de Farmacéuticos de Puerto Rico y en su alegato señala cinco errores. Los tres primeros señala-mientos constituyen una sola proposición expresada en tres formas distintas, que virtualmente se reducen a que la legislación en controversia infringe la garantía constitucional relativa a la igual protección de las leyes, por conceder a “los demandados” exclusivamente, privilegios que no se aplican igualmente a otras personas en posición igual o similar a la de ellos, colocando a los demandados en mejor posición que los farmacéuticos de Puerto Rico debidamente autorizados a ejercer su profesión bajo la ley general de farmacia. Los siguientes señalamientos, el cuarto y el quinto, se refieren respectivamente a que la referida legis-lación priva de su propiedad sin el debido proceso de ley a los farmacéuticos de Puerto Rico admitidos a ejercer su pro-fesión y que dicha legislación -constituye “una invasión y usurpación de parte de la legislatura de Puerto Rico de los *815•derechos, prerrogativas y poderes discrecionales de la Junta de Farmacia de Pnerto Pico.”
Como en este caso los demandados radicaron excepciones previas de falta de hechos constitutivos de causa de acción •que fueron desestimadas por la corte inferior, convencidos •como estamos de que dichas excepciones no carecen de fun-damento, procederemos a su estudio a la luz de la ley uni-forme sobre sentencias y decretos declaratorios, y de los principios fundamentales del derecho constitucional. A los efectos de la discusión de las excepciones previas, debemos dar por sentado que el Colegio de Farmacéuticos de Puerto Pico es una corporación cuasipública que ostenta legalmente la representación de los farmacéuticos de Puerto Pico en ■este procedimiento, per constar así de las alegaciones de la demanda.
 La sección 2 de la Ley relativa a Sentencias y De-cretos Declaratorios en lo pertinente dice:
‘ ‘ Toda persona interesada en una escritura ... o cuyos derechos, •estado u otras relaciones jurídicas fuesen afectados por un esta-tuto . . . podrá obtener la determinación de cualquier divergencia acerca de la interpretación o validez de dichos estatutos ... y ade-más que se dicte una declaración de los derechos, estados u otras relaciones jurídicas que de aquéllos se deriven.” (Bastardillas nuestras.)
La primera cuestión a resolver a los efectos de determinar ■si la demanda expone hechos constitutivos de causa de acción dentro de este procedimiento es la siguiente: ¿Apa-rece de la faz de la demanda que la demandante sea una parte interesada cuyos derechos puedan ser afectados por los estatutos cuya validez impugna?
La posición de la demandante, conforme resulta de la demanda, es que la legislación en controversia priva a sus miembros, los farmacéuticos de Puerto Pico, de la igual pro-tección de las leyes, les priva de su propiedad sin el debido *816proceso de ley, y por último que dicha legislación invade los derechos y privilegios de la Junta demandada.
Es nn principio cardinal de derecho constitucional que  las leyes se presumen válidas mientras los tribunales na declaren que son inconstitucionales.  Está igualmente establecido que la constitucionalidad de una ley no puede ser impugnada a menos que el que la ataque demuestre que dicha ley le priva de derechos protegidos por la Constitución. A este efecto se ha dicho por el Tribunal Supremo de los Estados Unidos en Plymouth Coal Co. v. Pennsylvania, 232 U.S. 531, 544:
“Podemos repetir una vez más lo que tantas veces se lia dicho,, que quien quiera impugnar un,estatuto alegando que infringe la Constitución federal, debe demostrar que se halla comprendido en la clase con respecto a la cual la ley es inconstitucional, debiendo' demostrar que la alegada infracción a la Constitución le perjudica y opera de tal forma que le priva de los derechos protegidos por la misma. (Citas.)”
Véanse además Collins v. Texas, 223 U.S. 288, y el más reciente de Nebbia v. New York (1934), 291 U.S. 502, 521, 78 L. ed. 940.
El mismo principio es claramente aplicable en lo que respecta a derechos protegidos por la Carta Orgánica. Porto Rico Ry., Light & Power Co. v. Colom, 106 F. (2) 345, 358.
¿Aparece acaso de la faz de la demanda que la le-gislación impugnada prive a la demandante o a sus miembros de su propiedad sin el debido proceso de ley o que le niegue la igual protección de las leyes? Indudablemente que no. Dichas leyes sólo tienen por objeto ordenar que previa examen debidamente aprobado “los demandados” sean au-torizados a ejercer la farmacia en Puerto Eico. Los miem-bros todos de la corporación demandante ya lo han sido, y por consiguiente la legislación en controversia en nada puede afectar las licencias que les han sido concedidas. Na se ha concedido a los miembros del Colegio de Farmacéu-*817ticos de Puerto Eico ningún monopolio para el ejercicio de su profesión. El perjuicio que quizá pueda irrogárseles aumentando el número de farmacéuticos, como resultaría si los demandados fuesen en definitiva admitidos a ejercer la profesión, constituiría damnum absque injuria, y esa cir-cunstancia no es suficiente para reconocerles derecho alguno a atacar la constitucionalidad de esa legislación. Alabama Power Co. v. Ickes (1938), 302 U.S. 464, 82 L. ed. 374; Tennessee Electric Power Co. v. T.V.A. (1939), 306 U.S. 118, 83 L. ed. 543.
La contención de la demandante al efecto de que la legis-lación en controversia constituye una invasión de los dere-chos y privilegios de la Junta de Farmacia es por demás absurda. La Junta de Farmacia es una creación de la Asamblea Legislativa, y siéndolo, no sólo puede esta última disminuir sus prerrogativas e invadir los poderes que le confirió, si que puede aboliría cuando lo creyese conveniente. Pero aparte de esto, la Junta de Farmacia no está alegando tal invasión de sus derechos y prerrogativas, y en la hipó-tesis de que pudiera hacer tal alegación, no podría la de-mandante arrogarse una representación que no le ha sido concedida.
. Por estos fundamentos, y sin necesidad de considerar, por estimarlo innecesario, si de los hechos correctamente alegados surge que exista una divergencia entre las partes con respecto a la validez de dicha-legislación, tenemos que llegar a la irresistible conclusión de que de la faz de la demanda implícitamente resulta que la demandante por sí y en la representación que ostenta, carece del interés nece-sario para que pueda acudir al remedio concedido por la Ley relativa a Sentencias y Decretos Declaratorios, y siendo ello así, erró la corte a quo al desestimar las excepciones pre-vias. Si de la faz de la demanda no aparece, como hemos expuesto, que fué éste un caso en que pudiese recurrir la demandante al citado procedimiento, la corte a quo no ad-*818qúirio 'jurisdicción dentro de esta ley especial para conocer del caso, y en su consecuencia debió abstenerse de entrar al fondo del mismo dictaminando sobre la validez de la legis-lación impugnada. '

Procede, por lo expuesto, modificar la sentencia apelada limitando sus pronunciamientos a declarar sin lugar la demanda, con costas a la demandante.